IN THE SUPREME COURT, STATE OF WYOMING

                                      2014 WY 8

                                                             October Term, A.D. 2013

                                                                January 22, 2014

MICHAEL DALE ISELI,

Appellant
(Defendant),

v.                                               S-13-0192

THE STATE OF WYOMING,

Appellee
(Plaintiff).

                ORDER AFFIRMING THE DISTRICT COURT’S
                      JUDGMENT AND SENTENCE
[¶1]   This matter came before the Court upon “Appellant[’]s Brief / Motion to Appoint
Counsel,” filed pro se herein January 7, 2014. Pursuant to a plea agreement, Appellant
pled “no contest” to three felonies: one count of kidnapping and two counts of first
degree sexual assault. This is Appellant’s direct appeal from the resulting convictions.
On October 30, 2013, Appellant’s court-appointed appellate counsel filed a “Motion to
Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400, 18 L. Ed. 2d 493 (1967). Following a review of the record and the “Anders
brief” submitted by appellate counsel, this Court, on November 26, 2013, entered its
“Order Granting Permission for Court Appointed Counsel to Withdraw.” That Order
notified Appellant that the district court’s “Judgment and Sentence” would be affirmed
unless Appellant filed a brief that persuaded this Court that the captioned appeal is not
wholly frivolous. Now, after a careful review of Appellant’s Brief, the Court finds that
the district court’s “Judgment and Sentence” should be affirmed. This Court finds that
Appellant has not provided any precedent or cogent argument to establish that this appeal
has merit. Instead, Appellant, for the most part, repeats potential issues that were
thoroughly discussed in appellate counsel’s Anders brief. Finally, this Court finds that
Appellant’s motion to appoint counsel should be denied, inasmuch as Appellant was
already provided appellate counsel, who was allowed to withdraw pursuant to this
Court’s Anders brief procedure. It is, therefore,
[¶2] ORDERED that Appellant’s Motion to Appoint Counsel, filed herein January 7,
2014, be, and the same hereby is, denied; and it is further

[¶3] ORDERED that the district court’s June 28, 2013, “Judgment and Sentence” be,
and the same hereby is, affirmed.

[¶4]   DATED this 22nd day of January, 2014.

                                               BY THE COURT:

                                               /s/

                                               MARILYN S. KITE
                                               Chief Justice